Citation Nr: 0213678	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  02-06 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for arteriosclerotic 
and hypertensive heart disease, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Pittsburgh, Pennsylvania.

A videoconference hearing was held before the undersigned in 
July 2002.  A hearing transcript is of record.


REMAND

The claim of entitlement to an increased rating for 
arteriosclerotic and hypertensive heart disease must be 
remanded because it is inextricably intertwined with an issue 
that has been adjudicated by the RO and remains pending 
before it.  On remand, certain development of the claim on 
appeal should be accomplished, in accordance with the 
Veterans Claims Assistance Act of 2000 (the VCAA).

Issues are inextricably intertwined when a decision 
concerning one could have a significant impact on the other, 
thus rendering the adjudication of the latter prior to 
adjudication of the former meaningless and non-final.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this case, the 
issue of entitlement to an increased evaluation for heart 
disease is inextricably intertwined with another issue that 
was adjudicated in the April 2002 rating decision addressing 
the evaluation for heart disease and remains pending before 
the RO.  In the April 2002 rating decision, the RO also 
determined that a 100 percent evaluation for end stage renal 
disease under 38 C.F.R. § 4.115a (2001) should be reduced to 
60 percent from an effective date no earlier than September 
1, 2002.  The record shows that the renal disease was 
diagnosed as nephritis and, from September 29, 1994 required 
regular dialysis.  It appears that the rating reduction has 
been proposed on the ground that regular dialysis is no 
longer required.

The issues of entitlement to an increased rating for heart 
disease and the propriety of the proposed reduction of the 
evaluation for end stage renal disease are inextricably 
intertwined by virtue of the provisions of 38 C.F.R. § 4.115.  
That regulation prohibits the assignment of separate 
evaluations for disabilities from disease of the heart and 
any form of nephritis unless there is either absence of a 
kidney or "the chronic renal disease has progressed to the 
point where regular dialysis is required. . . ."  38 C.F.R. 
§ 4.115 (2001).  In keeping with this principle, the veteran 
was granted service connection, and a separate evaluation, 
for heart disease as of the September 29, 1994 date on which 
he began to receive regular dialysis.  Thus, if the proposed 
rating reduction now pending before the RO becomes final - - 
and the Board notes that the period in which the veteran may 
appeal the reduction has not expired, see 38 C.F.R. 
§ 20.302(a) (2001) - - then separate for nephritis and heart 
disease will not be permitted as a matter of law.  Rather, 
only one evaluation, for either nephritis or heart disease, 
will be assignable.  In that case, veteran is entitled to 
receive the highest evaluation afforded by the rating 
schedule.  38 C.F.R. § 4.7 (2001).

For the Board to render a decision on the claim for an 
increased rating for heart disease now, while the issue of 
the proper rating for nephritis remains pending before the 
RO, would be inefficient.  The issues should be developed and 
considered together.  Piecemeal litigation is an 
"undesirable specter" to be avoided. Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990).  Therefore, the adjudication of 
the appeal of the denial of an increased rating for heart 
disease will be deferred.  

The Board has found in reviewing the record, moreover, that 
certain additional development of a kind mandated by the VCAA 
is required in the case of the claim for an increased rating 
for heart disease.  Newly enacted regulations permit the 
Board to undertake some development on its own.  67 Fed. Reg. 
3,099-3,105 (Jan. 23, 2002) (effective Feb. 22, 2002).  Here, 
however, the Board finds that it would be more efficient for 
all of the development to be undertaken by the RO.  Fugere.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date or submitted thereafter.  Thus, the 
new law applies to the claim presented on appeal.

To implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations were not meant to confer any 
rights in addition to those provided by the VCAA.  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).

Under the VCAA and its implementing regulations, see 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), VA bears a heightened 
duty, before adjudicating the claim, to assist a claimant 
with the development of evidence, as well as to notify the 
claimant of what evidence is needed to substantiate the claim 
and if certain evidence cannot be obtained.  

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim 
and notify the claimant if the records could not be secured.  
38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-(3)).  The 
implementing regulation prescribes the content of the notice 
that VA must give to a claimant if it is unable to obtain the 
records in question.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).  
Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

At the July 2002 videoconference hearing before the 
undersigned, the veteran testified that there should be 
records at the VA medical facility in Pittsburgh on 
"University Drive" pertinent to his claim that were dated 
after those currently in the claims file.  The most recent VA 
medical records for the veteran now in the claims file are 
dated in June 2000.  Thus, the RO should obtain the relevant 
VA records dated thereafter.  This action is required not 
only by the VCAA but by the precedent of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) (the 
Court).  VA is deemed to have constructive knowledge of 
certain documents that are generated by VA agents or 
employees, including VA physicians.  Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613; see also Dunn v. West, 11 Vet. App. 462, 466 (1998) 
(when outstanding VA records could be determinative of the 
claim, a remand for readjudication is in order).

The VCAA provides that VA must supply a medical examination 
or opinion if such is necessary to make a decision on a claim 
for compensation. 38 U.S.C.A. § 5103(A) (West Supp. 2001); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (VA's 
duty to assist includes affording a claimant a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment). The Court 
has said that the medical examination provided by VA must 
thorough and contemporaneous, one that is fully informed and 
takes into account the records of prior examination and 
treatment.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).

The information reported in connection with the most recent 
VA examination, that of November 2001, is incomplete for 
rating purposes.  The examination report does not address all 
of the findings, to include ejection fraction, required to 
evaluate the disability under the applicable diagnostic 
codes, 7005 and 7007 of section 4.104.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7007 (2001).  When a 
medical examination report "does not contain sufficient 
detail," adjudicators are required to "return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2001); see also Massey v. Brown, 7 Vet. App. 204 (1994) (An 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria.).  On remand, the RO must afford the veteran a new 
medical examination, after first associating with the claims 
file all records of current treatment as yet outstanding.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
The notice must indicate which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Id.  Specific 
guidelines concerning the content of this notice are found in 
the implementing regulations.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

It is apparent to the Board that the RO did not furnish this 
notice to the veteran and his representative before 
adjudicating issue of entitlement to an increased rating of 
heart disease.  On remand, the RO must supply such notice.

Likewise, it is apparent to the Board that the RO did not 
provided the veteran and his representative with notice of 
the content of the VCAA and its relevance to the claim.  On 
remand, the RO must correct this deficiency.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are 
satisfied.

2.  The RO should contact the appellant 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim, to include records of treatment at 
any private or VA facility from November 
2001 through the present for heart 
disease. Particular efforts should be 
made to ascertain whether there are any 
records for the appellant with the VA 
Pittsburgh Healthcare System, University 
Drive Division.  The RO should attempt to 
procure copies of all records that have 
not previously been obtained. The RO must 
document in the claims file all attempts 
to secure this evidence.  If, after 
making reasonable efforts, the RO is 
unable to obtain any records sought, the 
RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim. The appellant must then be 
given an opportunity to respond. The RO 
is reminded that the efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in its 
notice to the appellant.

3.  The RO should provide the veteran 
with notice concerning the kind of 
evidence that would substantiate his 
claim of entitlement to an increased 
rating for arteriosclerotic and 
hypertensive heart disease.  The notice 
must indicate which evidence the veteran 
is finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on the his behalf and must meet the other 
requirements set forth in 38 U.S.C.A. § 
5103(a) (West Supp. 2001) and 38 C.F.R. 
§ 3.159(b), as well.  

4.  After the above-requested development 
has been completed, the RO must afford 
the veteran an examination to determine 
the current severity of his 
arteriosclerotic and hypertensive heart 
disease.  The examiner should review the 
claims folder and the examination report 
should state that review of the claims 
folder has been made.

The examiner should report whether there 
is congestive heart failure.  The 
examiner should also report the veteran's 
workload in METs before experiencing 
dyspnea, fatigue angina, dizziness or 
syncope; as well as wither there is left 
ventricular dysfunction with an ejection 
fraction less than 30 percent.

All indicated tests and other diagnostic 
studies should be performed.

5.  Thereafter, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
take corrective action at once.

6.  Thereafter, the RO should defer 
readjudication of the issue of 
entitlement to an increased evaluation 
for arteriosclerotic and hypertensive 
heart disease until a final decision has 
been made on whether to reduce the 
evaluation for end stage renal disease, 
or that issue is placed in appellate 
status by a notice of disagreement.  The 
RO should then readjudicate the issue of 
entitlement to an increased evaluation 
for arteriosclerotic and hypertensive 
heart disease at the same time that it 
reviews the evaluation of end stage renal 
disease.  If the RO determines that the 
evidence shows that the veteran no longer 
requires regular kidney dialysis (and 
does not have an absent kidney), then the 
RO should consider whether the evaluation 
warranted for the veteran's 
arteriosclerotic and hypertensive heart 
disease is greater than that warranted 
for end stage renal disease, and if so, 
an evaluation for arteriosclerotic and 
hypertensive heart disease should be 
assigned.  38 C.F.R. § 4.7.  If the RO 
determines that the evidence shows that 
the veteran continues to require kidney 
dialysis, then the RO should assign a 
separate evaluation for arteriosclerotic 
and hypertensive heart disease.  

If any issue on appeal remains denied a 
new supplemental statement of the case 
(SSOC) or statement of the case should be 
provided to the veteran and his 
representative.  38 C.F.R. § 19.31.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim, to include the 
VCAA.  The veteran and his representative 
should then be given an adequate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




